Citation Nr: 0945311	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected blepharitis and conjunctivitis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cystic acne vulgaris with hydradenitis.

3.  Entitlement to a compensable evaluation for service-
connected hemorrhoids.

4.  Entitlement to a compensable evaluation for service-
connected post-operative residuals of an anal fistula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by which the RO denied 
entitlement to the benefits sought herein.  


FINDINGS OF FACT

1.  The service-connected blepharitis and conjunctivitis is 
manifested by no more than a small number of annual 
recurrences of symptomatology treated with antibiotics.

2.  The service-connected cystic acne vulgaris with 
hydradenitis is manifested by no more than nonprogressive 
symptoms occurring on between 20 and 30 percent of exposed 
skin surfaces.  

3.  The service-connected hemorrhoids are manifested by no 
more than frequent recurrences of external hemorrhoids.  

4.  There are no apparent symptoms or complications 
associated with the service-connected post-operative 
residuals of an anal fistula. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
blepharitis and conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.27, 4.79, Diagnostic Code 6099-6018 (2009).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the Veteran's service-
connected cystic acne vulgaris with hydradenitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2008).

3.  The criteria for entitlement to a disability evaluation 
of 10 percent, but no higher, for the Veteran's service-
connected hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7336 (2009).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the Veteran's service-connected 
post-operative residuals of an anal fistula have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, Diagnostic Code 7335 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings. In reaching its conclusion, 
the Court observed that when a claim for an increased rating 
is granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. § 
5110 (West 2002).  Accordingly, the relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral blepharitis and conjunctivitis

The Veteran's service-connected bilateral blepharitis and 
conjunctivitis has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 6099-6018.  38 C.F.R. 
§§ 4.20, 4.27, 4.79.  

Diagnostic Code 6018 provides for a 0 percent rating for 
conjunctivitis that is healed with no residuals.  38 C.F.R. § 
4.84a, Diagnostic Code 6018.  A 10 percent rating is 
warranted when there is active conjunctivitis with objective 
symptoms.  Id.  A 10 percent evaluation is the maximum 
available under Diagnostic Code 6018.

On November 2006 VA eye examination, the Veteran reported 
chronic blepharitis for several decades.  Occasionally, he 
used a cleansing agent for his lids, and from time to time, 
he was prescribed antibiotics for several days to be used 
locally on each lid.  The Veteran used baby shampoo to clean 
the lid margins and occasionally antibiotics to keep the lid 
margins free of bacteria.  He received no other treatment for 
his blepharitis.  Objectively, there was no diplopia.  Best 
corrected near visual acuity with glasses was 20/25 
bilaterally.  Best corrected distant vision with glasses was 
20/20 bilaterally.  On examination, moreover, lid margins 
were clear.  The examiner diagnosed a history of chronic 
blepharitis controlled with lid scrubs and medication as 
needed.  The examiner indicated that the lids were free of 
exudates, and found that there was no evidence of current 
activity of the Veteran's chronic blepharitis.

In a June 2007 VA examination report, the examiner noted a 
history of chronic conjunctivitis with flare-ups twice a 
year.  The condition was cleared with eye drops prescribed by 
the Veteran's primary care physician.  The Veteran indicated 
that his main problem was reading fine print.  He had no 
glasses.  There was no diplopia.  Near best corrected vision 
was 20/20 bilaterally.  Far best corrected vision was 20/20 
bilaterally.  The examiner diagnosed presbyopia, which he 
indicated was a normal condition of aging.  The Board notes 
that the Veteran was 47 years old on examination.  The 
examiner also diagnosed a small corneal scar of the left 
cornea that did not interfere with vision.  The examiner also 
diagnosed a history of chronic conjunctivitis of which there 
was no evidence on examination.  The examiner noted that 
conjunctivitis occurred approximately twice a year and that 
the condition was easily controlled with eye drops.  The 
Veteran's presbyopia was easily correctible with glasses, 
according to the examiner.  

Conjunctivitis is inflammation of the delicate membrane that 
lines the eyelids.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 374 (27th ed.1988).  Blepharitis is 
"inflammation of the eyelids." DORLAND'S at 215.

Pursuant to Diagnostic Code 6018, the Veteran is receiving 
the maximum rating available, namely 10 percent, for active 
chronic conjunctivitis.  No higher rating is available under 
that provision.  38 C.F.R. § 4.79, Diagnostic Code 6018.  
There is no other provision that better described the 
Veteran's symptomatology.  The Board observes, moreover, that 
the Veteran would not benefit from any provision that is 
rated based on impaired visual acuity, as the Veteran's best 
corrected visual acuity is perfect or close thereto.  There 
seems, therefore, no means by which the Board can grant an 
increased rating for the Veteran's service-connected eye 
disability.  An evaluation in excess of 10 percent, 
therefore, is denied.  Id.  The Board notes, moreover, that 
the Veteran's condition appears rather stable.  As such, a 
staged rating need not be considered.  Hart, supra.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected blepharitis and conjunctivitis is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's conjunctivitis and blepharitis with the 
established criteria found in the rating schedule for 
conjunctivitis shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
Indeed, the Veteran's disability is now and is usually 
asymptomatic, so the Veteran is arguably being 
overcompensated under Diagnostic Code 6018.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his conjunctivitis 
and blepharitis.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that conjunctivitis and 
blepharitis markedly impacted his ability to perform his job.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Cystic acne vulgaris with hydradenitis

The Veteran's service-connected cystic acne vulgaris with 
hydradenitis has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 7806.  38 C.F.R. 
§ 4.118.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the Veteran filed his claim in 
December 2005.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria, set out immediately 
below, is applicable.

Pursuant to the applicable schedular criteria for Diagnostic 
Code 7806 (dermatitis or eczema), a noncompensable (zero 
percent disabling) rating is warranted for less than 5 of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.  38 C.F.R. § 7800 
(2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Under the Diagnostic Code 7801, pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square (sq.) inches (929 
sq. centimeters (cm.)) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 for rating scars, other than head, face, 
or neck, that are superficial and do not cause limited motion 
is not applicable as the scar must cover an area of 144 
square inches in order to warrant a maximum 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Diagnostic Code 7803 provides a maximum 10 percent rating for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2008).   

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Diagnostic Code 7805 relates to scars that should be rated 
pursuant to limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).

On VA examination in November 2006, the Veteran reported 
itching, infection, and swelling of the fingers, which 
occurred monthly.  He applied cortisone cream, and the 
problem resolved within seven days.  There were no lesions on 
the feet.  The Veteran also had periodic abscesses in the 
armpits, behind the ears, and on the face.  Incision and 
drainage was required on occasion along with antibiotics to 
include two on three times during the previous two years.  
Objectively, there were pitting scars on the face and back 
and some cutaneous nodules in both axillae and chest wall.  
The skin was normally pigmented, and there was no major 
scarring or deformity.  Inspection of the hands revealed 
rusty erythema with scaling and patches on the fingers and 
palms as well as traumatic lacerations on the forefingers and 
thumbs.  The examiner diagnosed chronic eczema of both hands, 
and the total skin involvement, according to the examiner was 
20 percent of the total exposed skin surface area and one 
percent of the total skin surface area.  The examiner also 
diagnosed hydradenitis suppurativa involving the area around 
the ears, axillae, and a few lesions on the body.  It 
involved no exposed skin area and two percent of total skin.  
The examiner also diagnosed cystic acne involving 10 percent 
of the Veteran's exposed skin and two percent of total skin.

On June 2007 VA skin examination, the Veteran reported that 
the eczema on his hands was constant but not progressive, 
which he treated with topical medication.  He experienced 
itching during cold weather.  The Veteran also reported knots 
on his head, chest, and rectum two to three times a year.  
Treatment entailed drainage.  The symptoms were intermittent 
and nonprogressive.  The examiner noted that the Veteran had 
not presented for treatment of the problem in the previous 12 
months.  The examiner observed dyshidrotic changes on the 
right fingers and palm with some flaking as well as some 
thickening and roughness of the distal fingers.  Regarding 
the left hand, the examiner noted dyshidrotic changes on the 
fingers and palm with some flaking, roughness, and thickening 
of the distal aspects of the fingers.  Fifteen percent of 
exposed skin was implicated as was one percent of the total 
skin surface area.  There were scattered, superficial, 
pitting scars on the face with mild hypopigmentation, which 
was two by two and a half centimeters in area.  There was no 
disfigurement.  Five percent of exposed skin was implicated 
as was less than one percent of the total skin surface area.  
The examiner diagnosed dyshidrotic eczema of the hands, acne 
vulgaris with residual scarring on the face, and hydradenitis 
suppurativa.  The examiner indicated that he did not have the 
opportunity to review the claims file.  In a November 2007 
addendum, after reviewing the claims file, the examiner 
asserted that no changes in the foregoing examination report 
were necessary.  

Initially, the Board observes that a rating under Diagnostic 
Code 7800 would not yield a compensable evaluation because 
the Veteran's symptomatology does not even meet the criteria 
for a 10 percent rating, which requires a characteristic of 
disfigurement.  Diagnostic Code 7801 is inapplicable because 
there is no deep scarring.  Diagnostic Code 7802, while 
arguably applicable, would not yield an evaluation in excess 
of 10 percent because 144 square inches must be implicated, 
and there is no indication that any of the Veteran's scarring 
is sufficiently extensive.  
Diagnostic Code 7803 is inapplicable because unstable scars 
have not been shown.  Diagnostic Code 7804 is not for 
application because unstable or painful scars have not been 
shown.  Finally, the Board need not consider Diagnostic Code 
7805 because limitation of function has not been shown 
concerning the Veteran's skin conditions.  The Board will 
therefore turn to Diagnostic Code 7806.

Under Diagnostic Code 7806, the Board is of the opinion that 
a 30 percent evaluation is warranted because the examination 
reports reveal that between 20 and 30 percent of exposed 
areas are affected by skin abnormalities.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 60 percent evaluation is not for 
application because systemic therapy has not been prescribed 
and because 40 or more percent of the Veteran's body is not 
implicated.  Id.  Because the Veteran's symptomatology does 
not appear to have fluctuated during the course of the 
appeal, the 30 percent evaluation is valid throughout, and a 
staged rating need not be considered.  Hart, supra.  

In denying the claim for a higher rating, the Board also has 
considered whether the veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  Fisher, 4 Vet. App. at 60.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

Under Thun, there is a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected skin disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's skin disability with the established criteria found 
in the rating schedule for the skin shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his skin 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for disorders of the skin.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the service-
connected skin disability markedly impacted his ability to 
perform his job.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. at 361 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.

Hemorrhoids 

The Veteran's service-connected hemorrhoids have been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114.  

For rating purposes, external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures warrant a 20 percent rating; with large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences warrant a 10 percent rating; 
and productive of mild or moderate impairment warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

On VA examination in November 2006, the Veteran reported that 
in the previous year, he experienced persistent swelling and 
protrusion of tissue from the anal area with traces of blood 
on the toilet tissue along with itching and discomfort in the 
rectum.  These symptoms were present almost daily during the 
previous year, according to the Veteran.  Objective 
examination of the anus revealed a protruding perianal and 
anal fissure.  The rectum was free of masses, and there was 
no bleeding.  There was, however, moderate tenderness.  The 
diagnosis was of external hemorrhoids and a large anal 
fissure.

On VA examination in June 2007, the examiner noted large 
external hemorrhoids with no evidence of bleeding or 
thrombosis with some rectal tenderness.  

Under the criteria detailed above, a 10 percent evaluation is 
warranted due to the evidence of large and persistent 
external hemorrhoids.  A 20 percent evaluation is not 
warranted because persistent bleeding with secondary anemia 
has not been shown.  On two occasions, VA examiners have 
failed to find evidence of bleeding.  Moreover, an anal 
fissure has only been seen once, and there is no indication 
that fissures are recurrent or chronic.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  The Veteran's disability picture 
appears fairly consistent.  Indeed, he has not reported any 
material fluctuations in severity of his service-connected 
hemorrhoids.  Thus a staged rating need not be considered.  
Hart, supra.  

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning, supra.

Under Thun, there is a three- step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hemorrhoids.  A comparison between the level of 
severity and symptomatology of the Veteran's hemorrhoids with 
the established criteria found in the rating schedule for 
hemorrhoids shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hemorrhoids.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the hemorrhoids markedly impacted 
his ability to perform his job.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoosen, 4 Vet. App. 
at 363 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.

Post-operative residuals of an anal fistula

The Veteran's service-connected post-operative residuals of 
an anal fistula have been rated zero percent disabling by the 
RO under the provisions of Diagnostic Code 7335.  38 C.F.R. 
§ 4.114.  

Diagnostic Code 7335 (ano, fistula in) indicates that such is 
to be rated as impairment of sphincter control, under 
Diagnostic Code 7332.  38 C.F.R. § 4.114, Diagnostic Code 
7335.

Diagnostic Code 7332 rates impairment of sphincter control 
that is healed or slight, without leakage, as noncompensable.  
A 10 percent disability rating is warranted when there is 
constant slight, or occasional moderate leakage.  Impairments 
of sphincter control characterized by occasional involuntary 
bowel movements, necessitating wearing a pad, warrant a 30 
percent disability rating.  Extensive leakage and fairly 
frequent involuntary bowel movements warrants a 60 percent 
evaluation.  A 100 percent evaluation is assigned for 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2009).

On VA examination report dated in November 2007, the examiner 
indicated that the Veteran had no loss of sphincter control 
or leakage and no involuntary bowel movements.  Absent any 
symptomatology associated with a compensable rating under 
Diagnostic Code 7332 (impairment of sphincter control), no 
more than a zero percent rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7335.

Finally, in denying the claim for a higher rating, the Board 
also has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning, 4 Vet. App. at 
229.

Under Thun, there is a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected post-operative residuals of an anal fistula is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's post-operative residuals of 
an anal fistula with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for post-operative 
residuals of an anal fistula.  Indeed, it does not appear 
from the record that he has been hospitalized at all for that 
disability following the surgery giving rise to the service-
connected disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability.  There is nothing in the record which suggests 
that the post-operative residuals of an anal fistula markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that 
this disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess was 
provided in March 2006.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in February 2006 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.   The letter informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment records.  The Veteran was 
provided medical examinations in connection with his claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 10 percent for service-connected 
blepharitis and conjunctivitis is denied.

A 30 percent evaluation for service-connected cystic acne 
vulgaris with hydradenitis is granted subject to the law and 
regulations governing the payment of veterans' benefits.

A 10 percent evaluation for service-connected hemorrhoids is 
granted subject to the law and regulations governing the 
payment of veterans' benefits.

A compensable evaluation for service-connected post-operative 
residuals of an anal fistula is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


